William Overton brought an action in the Cuyahoga Common Pleas to set aside a deed given by Herman Kushmeder to his wife, Clara. It was alleged that Kushmeder was indebted to Overton and that except for the property deeded to his wife, he was unable to pay hsi debts, and that with intent to hinder, delay, and defraud his creditors, he conveyed said property without consideration to his wife. He prayed that the conveyance be declared null and void, and that the property be subjected to payment of said judgment.
The trial resulted in a finding in favor of Overton and the Court of Appeals reversed the finding of the lower court as contrary to law. On motion to certify, it was claimed that the petition of Overton alleged that the deed was a gift to the grantor’s wife made with intent to defraud creditors, and that the trial court found the allegations of the petition to be true and set' the conveyance aside. It is urged that in this, there was nothing contrary to law but it was in accord with the law as set forth in 8618 GC.
It is contended that by reversing the lower court, the Court of Appeals decided against the statutes of the State.